Exhibit ACKNOWLEDGEMENT OF COMMITMENT INCREASE May 15, This Acknowledgement of Commitment Increase (this "Acknowledgement"), is made pursuant to the Credit Agreement, dated as of November 21, 2006 (as amended and as the same may from time to time be further amended, restated or otherwise modified, the ("Credit Agreement"), among The Davey Tree Expert Company ("Borrower"), the lending institutions named therein ("Banks"), and KeyBank National Association, as administrative agent for the Banks ("Agent"). Capitalized terms used in this Acknowledgement and not otherwise defined herein shall be defined as set forth in the Credit Agreement. In furtherance of Section 2.05(d) of the Credit Agreement, Borrower has requested that the Total Commitment Amount be increased by $12,000,000.00 so that that Total Revolving Commitment Amount equals $152,000,000.00, with the effective date of such increase being May 15, 2008 (the "Effective Date").
